Carleton Harris, Chief Justice, dissenting. While, philosophically speaking, I have never favored public officials holding more than one public office, I cannot agree that appellee is illegally serving on the Board of Directors of the Texarkana School District Number 7, in Miller County. We have here two provisions, Article 5, § 7, and Article 5, § 10, which appear to conflict. The two provisions, in reaching a proper construction, must be read together. Little Rock v. North Little Rock, 72 Ark. 195, 79 S. W. 785. Also, we have said that “Where general terms or expressions in one part of a statute are inconsistent with more specific or particular provisions in another part, the particular provisions will be given effect as clearer and more definite expressions of the legislative will.” Scott v. Greer, 229 Ark. 1043, 320 S. W. 2d 262. We have also said that the rules of construction applicable to statutes ordinarily apply with equal force to Constitutions or amendments thereof. Shepherd v. Little Rock, 183 Ark. 244, 35 S. W. 2d 361. Under these rules, Article 5, § 7 would be controlling since the two sections are inconsistent and § 7 does deal more specifically and more particularly with school board members than § 10. Though the majority quote Article 5, § 7, permit me to again quote that section in full. “Officers ineligible. — No judge of the supreme, circuit or inferior courts of law or equity, Secretary of State, Attorney General for the State, Auditor or Treasurer, recorder, or clerk of any court of record, sheriff, coroner, member of Congress nor any other person holding any lucrative office under the United States or this State (militia officers, justices of the peace, postmasters, officers of public schools and notaries public excepted), shall be eligible to a seat in either house of the General Assembly.” The provision, “# * * nor any other person holding any lucrative office * * clearly covers members of the General Assembly; just as clearly, the holders of offices within the parenthesis are eligible to a seat in either the House or Senate, and the majority agree that this is true. But the next conclusion reached by the court is, in my opinion, wholly impractical, and I can see no rhyme nor reason in the interpretation reached by the majority. Bear in mind that the majority agree that a school director is eligible to a seat in the General Assembly, and if elected, can continue to hold both positions until his term as school director expires. They state however, that he is prohibited from serving an additional term on the school board; in other words, if he were already a member of the school board when elected to the General Assembly, he can continue to serve the remainder of his school board term, but cannot serve if re-elected to the board* after becoming a legislator. The basis, of course, for a prohibition against legislators serving in other offices is incompatibility of the offices, i. e., a conflict of interest between the two positions. School board directors, depending upon where the directors are located and the size of the school board, are elected to terms varying from three years to five years. Let me give an example that, I think, demonstrates the complete lack of logic in the majority position. An individual is elected as a school board director for a term of five years in March 1972.1 In November of the same year, he is elected to the General Assembly. He is sworn in in January of 1973, and can serve both as a legislator and a school board member. This individual can legally serve all of 1972, 1973, 1974, 1975, and 1976, and through most of the session of 1977. Now, the majority, by their opinion, agree that this is entirely legal. In other words, under the majority opinion, this school board member could legally serve a full term in the Senate, or two terms in the House. If he did not desire but one term in the Senate, or two terms in the House, under the view expressed by the majority, he could hold, and serve, in both offices at the same time with complete impunity. He would only be prohibited from serving an additional term on the school board. It appears to me that the majority have decided that it is perfectly all right for a person to serve for “a while” as both a legislator and a school board member but that, after the passage of time, the offices suddenly become incompatible. I cannot believe that the framers of the Constitution, in writing Article 5, § 7, intended any such peculiar or unsound result. If it is in the interest of good government to prohibit a legislator from seeking re-election, and serving, as a school board director after he has served several years in both capacities, it is equally in the interest of good government to prohibit one sworn into the General Assembly from serving any time whatsoever as school board director. To state it another way, if the principle of good government demands that a legislator not serve as a school board director, the same principle also demands that a school board director not be permitted to serve as a legislator. I do not see ho*w the logic of this position can be successfully refuted, and all the framers had to do to prevent an individual from holding both the office of Senator (or Representative) and school board member, was simply to leave out the exceptions in Article 5, § 7. Instead of that, thg court majority have the framers taking a circuitous route to permit a legislator, during his tenure as such, to legally serve as a school director part of the time — but illegally the rest of the time. There are related matters which reinforce my conviction that the majority have reached an erroneous conclusion. Bear in mind that the majority holding will also prevent a legislator (if an attack is made) from obtaining a commission as a notary public, or a commission in the military service. There are at least 17 members of the current legislature who hold commissions as notaries public (probably more) and several hold commissions in the National Guard. Do the majority really feel that the framers of the Constitution intended to bar a legislator from appointment to these positions? To me, it is obvious that the exceptions set out in Article 5, § 7, were set out because the framers felt there was no conflict in serving in these positions and also serving as a legislator. While not really pertinent to a decision in this case, it is interesting to note that the proposed Arkansas Constitution of 1970, likewise included the exceptions here under discussion. Article XI, § 4 provides: “No person shall hold more than one office in the same branch of government at the same time, except that members of the armed forces of the State, officers of the public schools, and notaries public may serve in any public office to which they may be chosen.” I reiterate that, in my view, the holding of the court in this case bypasses logic, and reaches a conclusion never dreamed of by the framers of the Constitution of 1874. I therefore respectfully dissent. I’m authorized to state that Holt, J. joins in this dissent.  The annual school election is held on the second Tuesday in March. Ark. Stat. Ann. § 80-301 (Supp. 1969).